Exhibit 10.1
APPENDIX A
PFSWEB, INC. 2005 EMPLOYEE STOCK AND INCENTIVE PLAN
     WHEREAS, PFSweb, Inc., a Delaware corporation (the “Company”) has adopted
that certain 1999 Employee Stock Option Plan (the “1999 Plan”); and
     WHEREAS, the Company has authorized and adopted the 2005 Employee Stock and
Incentive Plan, as an amendment and restatement of the 1999 Plan (as so amended
and restated, the Plan”); and
     WHEREAS, subject to the requisite approval of the Company’s stockholders at
the Company’s 2009 Annual Meeting of Stockholders, the Company has authorized
and adopted certain amendments to the Plan;
     NOW, THEREFORE, in order to implement and effectuate said amendments, the
Plan, as so amended, shall read as follows:
ARTICLE 1
PURPOSE
     1.1. GENERAL. The PFSweb, Inc. 2005 Employee Stock and Incentive Plan is
designed to focus management on business performance that creates stockholder
value; encourage innovative approaches to the business of the Company; reward
for results; and encourage ownership of Company common stock by management.
ARTICLE 2
DEFINITIONS
     2.1. DEFINITIONS. As used herein the following words and phrases shall have
the following meanings:
     (a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) any entity of
which the Company owns or controls, directly or indirectly, 10% of more of the
outstanding shares of stock entitled to vote for the election of directors, or
of comparable equity participation and voting power.
     (b) “Award” means any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Deferred Stock Unit Award, Performance
Award, Dividend Equivalent Award, Other Stock-Based Award, Performance-Based
Cash Awards, or any other right or interest relating to Stock or cash, granted
to a Participant under the Plan. A “Full-Value Award” means an Award other than
in the form of an Option or Stock Appreciation Right, and which is settled by
the issuance of Shares.
     (c) “Award Certificate” means a written document, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Award. Award Certificates may be in the form of individual award
agreements or certificates or a program document describing the terms and
provisions of an Awards or series of Awards under the Plan.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Cause” means, with respect to a Participant’s termination of
employment or termination of consultancy, the following: (a) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of determination (or such an agreement does not
define “cause” (or words of like import)), (i) a Participant’s gross negligence
or willful misconduct with regard to the Company or an Affiliate or their
assets, (ii) a Participant’s misappropriation or fraud with regard to the
Company or an Affiliate or their assets (other than good-faith expense account
disputes), (iii) a Participant’s willful and continued failure to substantially
perform the Participant’s duties (other than any such failure resulting from
incapacity due to physical or mental illness), which is not remedied within
10 days of delivery of notice to the Participant thereof, (iv) a Participant’s
conviction of, or the pleading of guilty or nolo contendere to, a felony or
criminal offense punishable by a term of imprisonment (other than a traffic
violation), or (v) the Participant’s willful violation of any written policy of
the Company or an Affiliate or breach of

 



--------------------------------------------------------------------------------



 



any confidentiality or non-competition covenant entered into between the
Participant and the Company or an Affiliate; or (b) in the case where there is
an employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of determination that defines “cause” (or words of like
import), “cause” as defined under such agreement; provided, however, that with
regard to any agreement under which the definition of “cause” only applies on
occurrence of a Change in Control, such definition of “cause” shall not apply
until a Change in Control actually takes place and then only with regard to a
termination thereafter, and prior to a Change in Control “cause” shall be
defined as provided in subsection (a) above. With respect to a Participant’s
termination of directorship, “cause” means an act or failure to act that
constitutes cause for removal of a director under applicable Delaware law. The
determination of the Committee as to the existence of “Cause” shall be
conclusive on the Participant and the Company.
     (f) “Change in Control” unless otherwise determined by the Committee in the
applicable Award Certificate, a “Change in Control” shall be deemed to have
occurred after the Effective Date:
     (1) upon any “person” as such term is used in Sections 13(d) and 14(d) of
the 1934 Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by all of the stockholders of the Company in
substantially the same proportions as their ownership of Stock of the Company),
becoming the owner (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
(including, without limitation, securities owned at the time of any increase in
ownership);
     (ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
(x) a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (i) or (iii) of this
section, or (y) a director whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the 1934 Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board;
     (iii) upon the merger or consolidation of the Company with, or the sale of
all or substantially all of the assets of the Company to, any other corporation
or other entity, in each case, unless, following such merger, consolidation or
sale (A) the voting securities of the Company outstanding immediately prior
thereto continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or purchasing entity (the
“Surviving Entity”)) more than fifty percent (50%) of the combined voting power
of the voting securities of the Company or the Surviving Entity outstanding
immediately after such merger, consolidation or sale; and (B) at least a
majority of the members of the board of directors of the Surviving Entity were
Incumbent Directors at the time of the execution of the initial agreement, or of
the action of the Board, providing for such merger, consolidation or sale; or
     (iv) upon the approval by the Company’s stockholders of a plan of complete
liquidation or dissolution of the Company.
     Notwithstanding the foregoing, for any Awards that constitute a
nonqualified deferred compensation plan within the meaning of Section 409A(d) of
the Code, Change in Control shall have the same meaning as set forth in any
regulations, revenue procedure or revenue rulings issued by the Secretary of the
United States Treasury applicable to such plans.
     (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying final regulations.
     (h) “Committee” means the committee of the Board described in Article 4.

2



--------------------------------------------------------------------------------



 



     (i) “Company” means PFSweb, Inc., a Delaware corporation, or any successor
corporation.
     (j) “Continuous Status as a Participant” means the absence of any
interruption or termination of service as an employee, officer, consultant or
director of the Company or any Affiliate, as applicable; provided, however, that
for purposes of an Incentive Stock Option, or a Stock Appreciation Right issued
in tandem with an Incentive Stock Option, “Continuous Status as a Participant”
means the absence of any interruption or termination of service as an employee
of the Company or any Parent or Subsidiary, as applicable, pursuant to
applicable tax regulations. Continuous Status as a Participant shall continue to
the extent provided in a written severance or employment agreement during any
period for which severance compensation payments are made to an employee,
officer, consultant or director and shall not be considered interrupted in the
case of any short-term disability or leave of absence authorized in writing by
the Company prior to its commencement; provided, however, that for purposes of
Incentive Stock Options, no such leave may exceed 90 days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option.
Notwithstanding the foregoing, for any Awards that constitute a nonqualified
deferred compensation plan within the meaning of Section 409A(d) of the Code,
Continuous Status as a Participant shall mean the absence of any “separation
from service” or similar concept as set forth in any regulations, revenue
procedure or revenue rulings issued by the Secretary of the United States
Treasury applicable to such plans.
     (k) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).
     (l) “Deferred Stock Unit” means a right granted to a Participant under
Article 11.
     (m) “Disability” or “Disabled” has the same meaning as provided in the
long-term disability plan or policy maintained by the Company or if applicable,
most recently maintained, by the Company or if applicable, an Affiliate, for the
Participant, whether or not such Participant actually receives disability
benefits under such plan or policy. If no long-term disability plan or policy
was ever maintained on behalf of Participant or if the determination of
Disability relates to an Incentive Stock Option, or a Stock Appreciation Right
issued in tandem with an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination whether a Participant is Disabled will be made by the
Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates. Notwithstanding the foregoing, for any
Awards that constitute a nonqualified deferred compensation plan within the
meaning of Section 409A(d) of the Code, Disability shall have the same meaning
as set forth in any regulations, revenue procedure or revenue rulings issued by
the Secretary of the United States Treasury applicable to such plans.
     (n) “Dividend Equivalent” means a right granted to a Participant under
Article 12.
     (o) “Effective Date” has the meaning assigned such term in Section 3.1.
     (p) “Eligible Participant” means an employee, officer, consultant or
director of the Company or any Affiliate.
     (q) “Exchange” means the Nasdaq National Market, Small Cap Market or any
other national securities exchange on which the Stock may from time to time be
listed or traded.
     (r) “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq Capital Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, or (ii) if the Stock is not listed
on a securities exchange or traded over the Nasdaq Capital Market, the mean
between the bid and offered prices as quoted by Nasdaq for such date, provided
that if it is determined that the fair market value is not properly reflected by
such Nasdaq quotations, Fair Market Value will be determined by such other
method as the Committee determines in good faith to be reasonable.
     (s) “Good Reason” means, with respect to a Participant’s termination of
employment or termination of consultancy, the following: (a) in the case where
there is no employment agreement, consulting agreement, change

3



--------------------------------------------------------------------------------



 



in control agreement or similar agreement in effect between the Company or an
Affiliate and the Participant at the time of determination (or such an agreement
does not define “good reason” (or words of like import)), without the
Participant’s consent: (i) a reduction in the Participant’s base salary as then
in effect, or (ii) a material reduction, measured in terms of aggregate value
rather than on an individual benefit basis, of employee benefits to which the
Participant is entitled (other than an overall reduction in benefits that
affects substantially all full-time employees of the Company and its
Affiliates); provided that any event described in clause (i) or (ii) above shall
constitute Good Reason only if the Company fails to cure such event within
20 days after receipt from the Participant of written notice of the event which
constitutes Good Reason; and provided, further, that Good Reason shall cease to
exist for an event on the 60th day following the later of its occurrence or the
Participant’s knowledge thereof, unless the Participant has given the Company
written notice thereof prior to such date; or (b) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of determination that defines “good reason” (or words of
like import), “good reason” as defined under such agreement; provided, however,
that with regard to any agreement under which the definition of “good reason”
only applies on occurrence of a Change in Control, such definition of “good
reason” shall not apply until a Change in Control actually takes place and then
only with regard to a termination thereafter, and prior to a change in control
“good reason” shall be defined as provided in subsection (a) above.
     (t) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process.
     (u) “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.
     (v) “Non-Employee Director” means a director of the Company who is not a
common law employee of the Company or an Affiliate.
     (w) “Nonstatutory Stock Option” means an Option that is not an Incentive
Stock Option.
     (x) “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option may be either an Incentive Stock Option or a Nonstatutory Stock Option.
     (y) “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, that relates to or is valued by reference to Stock or other Awards
relating to Stock.
     (z) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.
     (aa) “Participant” means a person who, as an employee, officer, director or
consultant of the Company or any Affiliate, has been granted an Award under the
Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 15.5 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law.
     (bb) “Performance Award” means Performance Shares, Performance Units or
Performance-Based Cash Awards granted pursuant to Article 9.
     (cc) “Performance-Based Cash Award” means a right granted to a Participant
under Article 9 to a cash award to be paid upon achievement of such performance
goals as the Committee establishes with regard to such Award.

4



--------------------------------------------------------------------------------



 



     (dd) “Performance Share” means any right granted to a Participant under
Article 9 to a share to be valued by reference to a designated number of Shares
to be paid upon achievement of such performance goals as the Committee
establishes with regard to such Performance Share.
     (ee) “Performance Unit” means a right granted to a Participant under
Article 9 to a unit valued by reference to a designated amount of cash or
property other than Shares, to be paid to the Participant upon achievement of
such performance goals as the Committee establishes with regard to such
Performance Unit.
     (ff) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.
     (gg) “Plan” means this PFSweb, Inc. 2005 Employee Stock and Incentive Plan,
as amended or supplemented from time to time.
     (hh) “Qualified Performance-Based Award” means an Award granted to an
officer of the Company that is either (i) intended to qualify for the Section
162(m) Exemption and is made subject to performance goals based on Qualified
Business Criteria as set forth in Section 14.2, or (ii) an Option or SAR having
an exercise price equal to or greater than the Fair Market Value of the
underlying Stock as of the Grant Date.
     (ii) “Qualified Business Criteria” means one or more of the Business
Criteria listed in Section 14.2 upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.
     (jj) “Restricted Stock Award” means Stock granted to a Participant under
Article 10 that is subject to certain restrictions and to risk of forfeiture.
     (kk) “Restricted Stock Unit Award” means the right granted to a Participant
under Article 10 to receive Shares (or the equivalent value in cash or other
property) in the future, which right is subject to certain restrictions and to
risk of forfeiture.
     (ll) “Retirement” means a Participant’s voluntary termination of employment
or consultancy at or after age sixty-five (65) or such earlier retirement date
as may be approved by the Committee with regard to such Participant. With
respect to a Participant’s termination of service as a director, Retirement
means the failure to stand for reelection or other retirement as a director
after a Participant has attained age sixty-five (65) or such earlier retirement
date as may be approved by the Committee with regard to such Participant.
     (mm) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.
     (nn) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 16.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 16.1.
     (oo) “Stock” means the common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to
Article 16.
     (pp) “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a Share as of the date of exercise of the SAR over the
grant price of the SAR, all as determined pursuant to Article 8.
     (qq) “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.
     (rr) “1933 Act” means the Securities Act of 1933, as amended from time to
time.

5



--------------------------------------------------------------------------------



 



     (ss) “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.
ARTICLE 3
EFFECTIVE DATE
     3.1 EFFECTIVE DATE. The Plan shall be effective as of June 10, 2005 (the
“Effective Date”). No further grants may be made under this Plan after
December 31, 2014.
ARTICLE 4
ADMINISTRATION
     4.1. COMMITTEE. The Plan shall be administered by a Committee appointed by
the Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. Unless otherwise designated by the Board, the Compensation Committee of
the Board shall serve as the Committee administering the Plan. The Board may
reserve to itself any or all of the authority and responsibility of the
Committee under the Plan or may act as administrator of the Plan for any and all
purposes. To the extent the Board has reserved any authority and responsibility
or during any time that the Board is acting as administrator of the Plan, it
shall have all the powers of the Committee hereunder, and any reference herein
to the Committee (other than in this Section 4.1) shall include the Board. To
the extent any action of the Board under the Plan conflicts with actions taken
by the Committee, the actions of the Board shall control.
     4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee’s interpretation
of the Plan, any Awards granted under the Plan, any Award Certificate and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company’s or an Affiliate’s independent certified public
accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.
     4.3. AUTHORITY OF COMMITTEE. Except as provided below, the Committee has
the exclusive power, authority and discretion to: (a) grant Awards;
(b) designate Participants; (c) determine the type or types of Awards to be
granted to each Participant; (d) determine the number of Awards to be granted
and the number of Shares or dollar amount to which an Award will relate;
(e) determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines; (f) determine whether, to what
extent, and under what circumstances an Award may be settled in, or the exercise
price of an Award may be paid in, cash, Stock, other Awards, or other property,
or an Award may be canceled, forfeited, or surrendered; (g) prescribe the form
of each Award Certificate, which need not be identical for each Participant; (h)
decide all other matters that must be determined in connection with an Award;
(i) establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan; (j) make all other
decisions and determinations that may be required under the Plan or as the
Committee deems necessary or advisable to administer the Plan; (k) amend the
Plan or any Award Certificate as provided herein; and (l) adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of non-U.S. jurisdictions in which the
Company or any Affiliate may operate, in order to assure the viability of the
benefits of Awards granted to participants located in such other jurisdictions
and to meet the objectives of the Plan.
     Notwithstanding the above, the Board or the Committee may, by resolution,
expressly delegate to a special committee, consisting of one or more directors
who are also officers of the Company, the authority, within specified
parameters, to (i) designate Eligible Participants to be recipients of Awards
under the Plan, and (ii) to determine the number of such Awards to be granted to
any such Participants; provided that such delegation of duties and
responsibilities to such special committee may not be made with respect to the
grant of Awards to eligible

6



--------------------------------------------------------------------------------



 



participants (a) who are subject to Section 16(a) of the 1934 Act at the Grant
Date, or (b) who as of the Grant Date are reasonably anticipated to be become
Covered Employees during the term of the Award. The acts of such delegates shall
be treated hereunder as acts of the Board and such delegates shall report
regularly to the Board or the Committee regarding the delegated duties and
responsibilities and any Awards so granted.
     4.4. AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.
ARTICLE 5
SHARES SUBJECT TO THE PLAN
     5.1. NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2
and 16.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 2,808,580. The maximum number
of Shares that may be issued upon exercise of Incentive Stock Options granted
under the Plan shall be the number determined in the preceding sentence.
     5.2. SHARE COUNTING.
     (a) To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued Shares from such Award will
again be available for issuance pursuant to Awards granted under the Plan.
     (b) For purposes of computing how many Shares remain available for Awards
under the Plan, each Share that is granted in a Full-Value Award will be counted
against the Share limit set forth in Section 5.1 as 1.14 Shares. To the extent
that a Full Value Award is canceled, terminates, expires, is forfeited or lapses
for any reason, any unissued Shares from such Award will again be available for
issuance pursuant to Awards granted under the Plan at the rate of 1.14 Shares.
     (c) The following Shares may not again be made available for issuance as
Awards under the Plan: (i) Shares not issued or delivered as a result of the net
settlement of an outstanding Stock Appreciation right or Option, (ii) Shares
used to pay the exercise price or withholding taxes related to an outstanding
Award, or (iii) Shares repurchased on the open market with the proceeds of the
Option exercise price.
     (d) Substitute Awards granted pursuant to Section 15.13 of the Plan shall
not count against the Shares otherwise available for issuance under the Plan
under Section 5.1.
     5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock or treasury
Stock.
     5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 16.1), the maximum
number of Shares with respect to one or more Options and/or SARs that may be
granted during any one calendar year under the Plan to any one Participant shall
be 250,000. The maximum aggregate grant with respect to Awards of Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Shares or other
Stock-Based Awards (other than Options or SARs) granted in any one calendar year
to any one Participant shall be 250,000. The aggregate dollar value of any
Performance-Based Cash Award or other cash-based award that may be paid to any
one Participant during any one calendar year under the Plan shall be $2,500,000.
ARTICLE 6
ELIGIBILITY
     6.1. GENERAL. Awards may be granted only to Eligible Participants; except
as limited for Incentive Stock Options under Section 7.2 (g).
ARTICLE 7
STOCK OPTIONS

7



--------------------------------------------------------------------------------



 



     7.1. GENERAL. The Committee is authorized to grant Options to Participants
on the following terms and conditions:
     (a) Exercise Price. The exercise price per Share under an Option shall be
determined by the Committee; provided, however, that the exercise price of an
Option (other than an Option issued as a substitute Award pursuant to
Section 15.13) shall not be less than the Fair Market Value as of the Grant
Date.
     (b) Time and Conditions of Exercise. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.
     (c) Payment. The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants, subject, however, to compliance with applicable
law.
     (d) Exercise Term. In no event may any Option be exercisable for more than
ten years from the Grant Date.
     7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the following additional rules:
     (a) Exercise Price. The exercise price of an Incentive Stock Option shall
not be less than the Fair Market Value as of the Grant Date.
     (b) Lapse Of Option. Subject to any earlier termination provision contained
in the Award Certificate, an Incentive Stock Option shall lapse upon the
earliest of the following circumstances; provided, however, that the Committee
may, prior to the lapse of the Incentive Stock Option under the circumstances
described in subsections (3), (4) or (5) below, provide in writing that the
Option will extend until a later date, but if an Option is so extended and is
exercised after the dates specified in subsections (3) and (4) below, it will
automatically become a Nonstatutory Stock Option:

  (1)   The expiration date set forth in the Award Certificate.     (2)   The
tenth anniversary of the Grant Date.     (3)   Three months after termination of
the Participant’s Continuous Status as a Participant for any reason other than
the Participant’s Disability or death.     (4)   One year after the
Participant’s Continuous Status as a Participant by reason of the Participant’s
Disability.     (5)   One year after the Participant’s death if the Participant
dies while employed, or during the three-month period described in paragraph
(3) or during the one-year period described in paragraph (4) and before the
Option otherwise lapses.

     Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 15, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment. Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 15.5.
     (c) Individual Dollar Limitation. The aggregate Fair Market Value
(determined as of the Grant Date) of all Shares with respect to which Incentive
Stock Options are first exercisable by a Participant in any calendar year may
not exceed $100,000.00.

8



--------------------------------------------------------------------------------



 



     (d) Ten Percent Owners. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary unless the exercise price per share of such Option is at
least 110% of the Fair Market Value per Share at the Grant Date and the Option
expires no later than five years after the Grant Date.
     (e) Expiration of Authority to Grant Incentive Stock Options. No Incentive
Stock Option may be granted pursuant to the Plan after the day immediately prior
to the tenth anniversary of the Effective Date of the Plan, or the termination
of the Plan, if earlier.
     (f) Right To Exercise. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.
     (g) Eligible Grantees. The Committee may not grant an Incentive Stock
Option to a person who is not at the Grant Date an employee of the Company or a
Parent or Subsidiary.
ARTICLE 8
STOCK APPRECIATION RIGHTS
     8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to
grant Stock Appreciation Rights to Participants on the following terms and
conditions:
     (a) Right To Payment. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive upon exercise, a
payment in cash or Shares equal to the excess, if any, of:

  (1)   The Fair Market Value of one Share on the date of exercise; over     (2)
  The base value of the Stock Appreciation Right as determined by the Committee,
which shall not be less than the Fair Market Value of one Share on the Grant
Date (unless the SAR is granted in tandem with an Option after the Grant Date of
the Option, in which case, the base price of the SAR may equal the exercise
price of the related Option even if less than the Fair Market Value of one Share
on the Grant Date of the SAR).

     (b) Other Terms. The terms, methods of exercise, methods of settlement,
form of consideration payable in settlement, and any other terms and conditions
of any Stock Appreciation Right shall be determined by the Committee.
ARTICLE 9
PERFORMANCE AWARDS
     9.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant
Performance Shares, Performance Units or Performance-Based Cash Awards to
Participants on such terms and conditions as may be selected by the Committee.
     9.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in amount determined by the Committee. The foregoing two

9



--------------------------------------------------------------------------------



 



sentences shall not apply with respect to a Performance Award that is intended
to be a Qualified Performance-Based Award.
     9.3. RIGHT TO PAYMENT. The grant of a Performance Share to a Participant
will entitle the Participant to receive at a specified later time a specified
number of Shares, or the equivalent cash value, if the performance goals
established by the Committee are achieved and the other terms and conditions
thereof are satisfied. The grant of a Performance Unit to a Participant will
entitle the Participant to receive at a specified later time a specified dollar
value, which may be settled in cash or other property, including Shares,
variable under conditions specified in the Award, if the performance goals in
the Award are achieved and the other terms and conditions thereof are satisfied.
The grant of a Performance-Based Cash Award to a Participant will entitle the
Participant to receive at a specified later time a specified dollar value in
cash variable under conditions specified in the Award, if the performance goals
in the Award are achieved and the other terms and conditions thereof are
satisfied. The Committee shall set performance goals and other terms or
conditions to payment of the Performance Awards in its discretion which,
depending on the extent to which they are met, will determine the value of the
Performance Awards that will be paid to the Participant.
     9.4. OTHER TERMS. The terms, methods of exercise, methods of settlement,
form of consideration payable in settlement, and any other terms and conditions
of any Performance Awards shall be determined by the Committee. For purposes of
determining the number of Shares to be used in payment of a Performance Award
denominated in cash but payable in whole or in part in Shares or Restricted
Stock, the number of Shares to be so paid will be determined by dividing the
cash value of the Award to be so paid by the Fair Market Value of a Share on the
date of determination by the Committee of the amount of the payment under the
Award, or, if the Committee so directs, the date immediately preceding the date
the Award is paid.
ARTICLE 10
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS
     10.1. GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS. The Committee
is authorized to make Awards of Restricted Stock or Restricted Stock Units to
Participants in such amounts and subject to such terms and conditions as may be
selected by the Committee, subject to Section 5.4.
     10.2. ISSUANCE AND RESTRICTIONS. Restricted Stock or Restricted Stock Units
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock or dividend equivalents on the Restricted Stock Units) covering
a period of time specified by the Committee (the “Restriction Period”). These
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, upon the satisfaction of performance goals
or otherwise, as the Committee determines at the time of the grant of the Award
or thereafter. Except as otherwise provided in an Award Certificate, the
Participant shall have all of the rights of a stockholder with respect to the
Restricted Stock, and the Participant shall have none of the rights of a
stockholder with respect to Restricted Stock Units until such time as Shares of
Stock are paid in settlement of the Restricted Stock Units.
     10.3. FORFEITURE. Except as provided in an Award Certificate or otherwise
determined by the Committee at the time of the grant of the Award or thereafter,
immediately after termination of Continuous Status as a Participant during the
applicable Restriction Period or upon failure to satisfy a performance goal
during the applicable Restriction Period, Restricted Stock or Restricted Stock
Units that are at that time subject to restrictions shall be forfeited.
     10.4. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

10



--------------------------------------------------------------------------------



 



ARTICLE 11
DEFERRED STOCK UNITS
     11.1. GRANT OF DEFERRED STOCK UNITS. The Committee is authorized to grant
Deferred Stock Units to Participants subject to such terms and conditions as may
be selected by the Committee. Deferred Stock Units shall entitle the Participant
to receive Shares of Stock (or the equivalent value in cash or other property if
so determined by the Committee) at a future time as determined by the Committee,
or as determined by the Participant within guidelines established by the
Committee in the case of voluntary deferral elections.
ARTICLE 12
DIVIDEND AND INTEREST EQUIVALENTS
     12.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Dividend Equivalents shall entitle the Participant
to receive payments equal in value to the cash dividends that would have been
paid with respect to all or a portion of the number of Shares subject to any
Award, if such Shares had been outstanding, as determined by the Committee. The
Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional Shares or units
equivalent to Shares, or otherwise reinvested.
     12.2 GRANT OF INTEREST EQUIVALENTS. The Committee is authorized to grant
Interest Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Interest Equivalents shall entitle the Participant
to receive payments equal to a stated rate of return on the value of an
outstanding Award, as determined by the Committee. The Committee may provide
that Interest Equivalents be paid or distributed when accrued or be deemed to
have been reinvested in additional Shares or units equivalent to Shares, or
otherwise reinvested.
     12.3 NO PAYMENT. Notwithstanding the foregoing, no Dividend Equivalents or
Interest Equivalents may be paid until such time as the applicable performance
goal(s) in respect of the Award thereof is achieved.
ARTICLE 13
STOCK OR OTHER STOCK-BASED AWARDS
     13.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares or other property,
as deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation Shares awarded purely as a “bonus” and not subject
to any restrictions or conditions, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, and Awards valued by
reference to book value of Shares or the value of securities of or the
performance of specified Parents or Affiliates (“Other Stock-Based Awards”).
Such Other Stock-Based Awards shall also be available as a form of payment in
the settlement of other Awards granted under the Plan. The Committee shall
determine the terms and conditions of such Other Stock-Based Awards.
ARTICLE 14
QUALIFIED PERFORMANCE-BASED AWARDS
     14.1. OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.
     14.2. OTHER AWARDS. When granting an Award other than an Option or a Stock
Appreciation Right, the Committee may designate such Award as a Qualified
Performance-Based Award, based upon a determination that the recipient is or may
be a Covered Employee with respect to such Award, and the Committee wishes such
Award to qualify for the Section 162(m) Exemption. If an Award is so designated,
the Committee shall establish performance goals for such Award within the time
period prescribed by Section 162(m) of the Code based on one or more of the
following Qualified Business Criteria, which may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of an Affiliate or a division, region, department, function or

11



--------------------------------------------------------------------------------



 



combination thereof within the Company or an Affiliate: revenue; sales; profit
(net profit, gross profit, operating profit, economic profit, profit margins or
other corporate profit measures); earnings (EBIT, EBITDA, earnings per share, or
other corporate earnings measures); net income (before or after taxes, operating
income or other income measures); cash (cash flow, cash generation or other cash
measures); stock price or performance; total stockholder return (stock price
appreciation plus reinvested dividends divided by beginning share price); return
measures (including, but not limited to, return on assets, capital, equity, or
sales, and cash flow return on assets, capital, equity, or sales); market share;
improvements in capital structure; expenses (expense management, expense ratio,
expense efficiency ratios or other expense measures); business expansion or
consolidation (acquisitions and divestitures); internal rate of return or
increase in net present value; working capital targets relating to inventory
and/or accounts receivable; or planning accuracy (as measured by comparing
planned results to actual results).
     Performance goals with respect to the foregoing Qualified Business Criteria
may be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to an
established or specially-created performance index of Company competitors or
peers. Any member of a specially-created performance index that undergoes a
corporate event or transaction of a kind described in Article 16 or that files a
petition for bankruptcy during a measurement period shall be disregarded from
and after such event. Performance goals need not be based upon an increase or
positive result under a business criterion and could include, for example, the
maintenance of the status quo or the limitation of economic losses (measured, in
each case, by reference to a specific business criterion).
     14.3. PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than
a market-priced Option or SAR) shall be earned, vested and payable (as
applicable) only upon the achievement of performance goals established by the
Committee based upon one or more of the Qualified Business Criteria, together
with the satisfaction of any other conditions, such as continued employment, as
the Committee may determine to be appropriate; provided, however, that the
Committee may provide, either in connection with the grant thereof or by
amendment thereafter, that achievement of such performance goals will be waived
upon the death or Disability of the Participant, or upon a Change in Control.
Performance periods established by the Committee for any such Qualified
Performance-Based Award may be as short as three months and may be any longer
period. In addition, the Committee may reserve the right, in connection with the
grant of a Qualified Performance-Based Award, to exercise negative discretion to
determine that the portion of such Award actually earned, vested and/or payable
(as applicable) shall be less than the portion that would be earned, vested
and/or payable based solely upon application of the applicable performance
goals.
     14.4. INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee
may provide in any Qualified Performance-Based Award that any evaluation of
performance may include or exclude any of the following events that occurs
during a performance period: asset write-downs or impairment charges; litigation
or claim judgments or settlements; the effect of changes in tax laws, accounting
principles or other laws or provisions affecting reported results; accruals for
reorganization and restructuring programs; extraordinary nonrecurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year; acquisitions or divestitures; and foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code Section
162(m) for deductibility.
     14.5. CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 14.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 14.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.

12



--------------------------------------------------------------------------------



 



ARTICLE 15
PROVISIONS APPLICABLE TO AWARDS
     15.1. STAND-ALONE AND TANDEM AWARDS. Awards granted under the Plan may, in
the discretion of the Committee, be granted either alone or in addition to, in
tandem with, any other Award granted under the Plan. Subject to Section 17.2,
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
     15.2. TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Option or a Stock Appreciation Right exceed a period of ten years from its Grant
Date (or, if Section 7.2(d) applies, five years from its Grant Date).
     15.3. FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case determined in accordance with rules adopted by, and
at the discretion of, the Committee.
     15.4. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such Section applied to an Award under the
Plan; provided, however, that the Committee may (but need not) permit other
transfers where the Committee concludes that such transferability (i) does not
result in accelerated taxation, (ii) does not cause any Option intended to be an
Incentive Stock Option to fail to be described in Code Section 422(b), and
(iii) is otherwise appropriate and desirable, taking into account any factors
deemed relevant, including without limitation, state or federal tax or
securities laws applicable to transferable Awards. Any purported transfer in
violation of this Section 15.4 shall be null and void.
     15.5. BENEFICIARIES. Notwithstanding Section 15.4, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Company.
     15.6. STOCK CERTIFICATES. All Stock issuable under the Plan is subject to
any stop-transfer orders and other restrictions as the Committee deems necessary
or advisable to comply with federal or state securities laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.
     15.7. ACCELERATION UPON DEATH, DISABILITY OR RETIREMENT. Except as
otherwise provided in the Award Certificate or any special Plan document
governing an Award, upon a Participant’s death, Disability or Retirement during
his or her Continuous Status as a Participant, (i) all of such Participant’s
outstanding Options, SARs, and other Awards in the nature of rights that may be
exercised shall become fully exercisable, (ii) all time-based vesting
restrictions on the Participant’s outstanding Awards shall lapse, and (iii) the
target payout opportunities attainable under all of such Participant’s
outstanding performance-based equity Awards shall be deemed to have been fully
earned as of the date of termination based upon an assumed achievement of all
relevant performance goals at the “target” level and there shall be a pro rata
payout to the Participant or his or her estate within thirty (30) days following
the date of termination based upon the length of time within the performance

13



--------------------------------------------------------------------------------



 



period that has elapsed prior to the date of termination. In addition, upon a
Participant’s death, Disability or Retirement of a Participant, the Committee
may determine that any performance-based criteria with respect to any
Performance-Based Cash Awards held by that Participant shall be deemed to be
wholly or partially satisfied, in each case, as of such date as the Committee
may, in its sole discretion, declare. Any Awards shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the Award
Certificate. To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Section 7.2(c), the excess Options
shall be deemed to be Nonstatutory Stock Options.
     15.8. ACCELERATION UPON A CHANGE IN CONTROL. Except as otherwise provided
in the Award Certificate or in an employment agreement, consulting agreement,
change in control agreement or similar agreement in effect between the Company
or an Affiliate and the Participant, in the event of a Change in Control or if a
Participant’s employment is terminated without Cause or the Participant resigns
for Good Reason within six months after the effective date of a Change in
Control, then, in the discretion of the Committee (which may be exercised prior
to or following any Change in Control), the Committee may determine (which
determination may be selective and non-uniform among Participants) that: (i) all
of that Participant’s outstanding Options, SARs and other Awards in the nature
of rights that may be exercised may be terminated or may be accelerated to
become fully exercisable, (ii) all time-based vesting restrictions on the
Participant’s outstanding Awards shall lapse, and/or (iii) the target payout
opportunities attainable under all outstanding of that Participant’s
performance-based Awards shall be deemed to have been fully earned based upon an
assumed achievement of all relevant performance goals at the “target” level and
there shall be pro rata payout to such Participant within thirty (30) days
following the date of Change in Control or termination of employment based upon
the length of time within the performance period that has elapsed prior to the
date of Change in Control or termination of employment.
     15.9. DISCRETIONARY ACCELERATION. Regardless of whether an event has
occurred as described in Section 15.7 or 15.8 above, and subject to Article 14
as to Qualified Performance-Based Awards, the Committee may in its sole
discretion at any time determine that, upon the termination of service of a
Participant, or the occurrence of a Change in Control, all or a portion of such
Participant’s Options, SARs and other Awards in the nature of rights that may be
exercised shall terminate or become fully or partially exercisable, that all or
a part of the restrictions on all or a portion of the Participant’s outstanding
Awards shall lapse, and/or that any performance-based criteria with respect to
any Awards held by that Participant shall be deemed to be wholly or partially
satisfied, in each case, as of such date as the Committee may, in its sole
discretion, declare. The Committee may be selective and non-uniform among
Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 15.9.
     15.10. TERMINATION OF EMPLOYMENT. Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined by the Committee at its discretion, and any determination by
the Committee shall be final and conclusive. A Participant’s Continuous Status
as a Participant shall not be deemed to terminate (i) in a circumstance in which
a Participant transfers from the Company to an Affiliate, transfers from an
Affiliate to the Company, or transfers from one Affiliate to another Affiliate,
or (ii) in the discretion of the Committee as specified at or prior to such
occurrence, in the case of a spin-off, sale or disposition of the Participant’s
employer from the Company or any Affiliate. To the extent that this provision
causes Incentive Stock Options to extend beyond three months from the date a
Participant is deemed to cease to be an employee of the Company, a Parent or
Subsidiary for purposes of Sections 424(e) and 424(f) of the Code, the Options
held by such Participant shall be deemed to be Nonstatutory Stock Options.
     15.11. DEFERRAL. Subject to applicable law, the Committee may permit or
require a Participant to defer such Participant’s receipt of the payment of cash
or the delivery of Shares or other property that would otherwise be due to such
Participant by virtue of the exercise of an Option or SAR, the lapse or waiver
of restrictions with respect to Restricted Stock or Restricted Stock Units, or
the satisfaction of any requirements or goals with respect to Performance
Awards, and Other Stock-Based Awards. If any such deferral election is required
or permitted, the Committee shall, in its sole discretion, establish rules and
procedures for such payment deferrals.
     15.12. FORFEITURE EVENTS. The Committee may specify in an Award Certificate
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events. Such events may include, but are not
limited to, termination of employment for cause, violation of material Company
or Affiliate policies, breach of non-

14



--------------------------------------------------------------------------------



 



competition, confidentiality or other restrictive covenants that may apply to
the Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.
     15.13. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.
ARTICLE 16
CHANGES IN CAPITAL STRUCTURE
     16.1. GENERAL. In the event of a corporate event or transaction involving
the Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee may adjust the Plan and Awards to preserve
the benefits or potential benefits of the Awards. Action by the Committee may
include: (i) adjustment of the number and kind of shares which may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise price of outstanding Awards
or the measure to be used to determine the amount of the benefit payable on an
Award; and (iv) any other adjustments that the Committee determines to be
equitable. In addition, the Committee may, in its sole discretion, provide
(i) that Awards will be settled in cash rather than Stock, (ii) that Awards will
become immediately vested and exercisable and will expire after a designated
period of time to the extent not then exercised, (iii) that Awards will be
assumed by another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Awards
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Stock, as of a specified date associated
with the transaction, over the exercise price of the Award, (v) that performance
targets and performance periods for Performance Awards will be modified,
consistent with Code Section 162(m) where applicable, or (vi) any combination of
the foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically be adjusted proportionately without any change
in the aggregate purchase price therefor. To the extent that any adjustments
made pursuant to this Article 16 cause Incentive Stock Options to cease to
qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.
ARTICLE 17
AMENDMENT, MODIFICATION AND TERMINATION
     17.1. AMENDMENT, MODIFICATION AND TERMINATION.
     (a) The Board or the Committee may, at any time and from time to time,
amend, modify or terminate the Plan without stockholder approval; provided,
however, that if an amendment to the Plan would, in the reasonable opinion of
the Board or the Committee, (i) materially increase the benefits accruing to
Participants, (ii) materially increase the number of Shares available under the
Plan, (iii) expand the types of awards under the Plan, (iv) materially expand
the class of participants eligible to participate in the Plan, (v) materially
extend the term of the Plan, or (vi) otherwise constitute a material change
requiring stockholder approval under applicable laws or the applicable listing
or other requirements of an Exchange, then such amendment shall be subject to
stockholder approval; and provided, further, that the Board or Committee may
condition any amendment or modification on the approval of stockholders of the
Company for any reason, including by reason of such approval being necessary or
deemed advisable to (i) to comply with the listing or other requirements of an
Exchange, or (ii) to satisfy any other tax, securities or other applicable laws,
policies or regulations.

15



--------------------------------------------------------------------------------



 



     (b) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or Stock Appreciation Right for this
purpose being calculated as the excess, if any, of the Fair Market Value as of
the date of such amendment over the exercise price or base value of such Award).
     17.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:
     (a) Subject to the terms of the applicable Award Certificate, such
amendment, modification or termination shall not, without the Participant’s
consent, reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination (with the per-share value of an Option or Stock
Appreciation Right for this purpose being calculated as the excess, if any, of
the Fair Market Value as of the date of such amendment or termination over the
exercise or base price of such Award);
     (b) The original term of an Option may not be extended without the prior
approval of the stockholders of the Company; and
     (c) Except as otherwise provided in Article 16, the exercise price of an
Option or SAR may not be reduced, directly or indirectly, without the prior
approval of the stockholders of the Company.
ARTICLE 18
GENERAL PROVISIONS
     18.1. NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. No Participant or
any Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).
     18.2. NO STOCKHOLDER RIGHTS. No Award gives a Participant any of the rights
of a stockholder of the Company unless and until Shares are in fact issued to
such Participant in connection with the Award.
     18.3. WITHHOLDING. The Company or any Affiliate shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan or an Award. If Shares are permitted to be
surrendered to the Company to satisfy tax obligations in excess of the minimum
tax withholding obligation, such Shares must have been held by the Participant
as fully vested shares for such period of time, if any, as the Committee may
determine. The Company shall have the authority to require a Participant to
remit cash to the Company in lieu of the surrender of Shares for tax withholding
obligations if the Committee so determines. With respect to withholding required
upon any taxable event under the Plan, the Committee may, at the time the Award
is granted or thereafter, require or permit that any such withholding
requirement be satisfied, in whole or in part, by withholding from the Award
Shares having a Fair Market Value on the date of withholding equal to the
minimum amount (and not any greater amount) required to be withheld for tax
purposes.
     18.4. NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan, any Award
Certificate or any other document or statement made with respect to the Plan,
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant’s employment or status as an officer,
director or consultant at

16



--------------------------------------------------------------------------------



 



any time, nor confer upon any Participant any right to continue as an employee,
officer, director or consultant of the Company or any Affiliate, whether for the
duration of a Participant’s Award or otherwise.
     18.5. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate. This Plan is
not intended to be subject to ERISA.
     18.6. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless specifically provided otherwise in such other plan.
     18.7. EXPENSES. The expenses of administering the Plan shall be borne by
the Company and its Affiliates.
     18.8. TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.
     18.9. GENDER AND NUMBER. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     18.10. FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.
     18.11. GOVERNMENT AND OTHER REGULATIONS.
     (a) Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.
     (b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.
     18.12. GOVERNING LAW. To the extent not governed by federal law, the Plan
and all Award Certificates shall be construed in accordance with and governed by
the laws of the State of Delaware.
     18.13. ADDITIONAL PROVISIONS. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.

17



--------------------------------------------------------------------------------



 



     18.14. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall
not in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.
     18.15. INDEMNIFICATION. Each person who is or shall have been a member of
the Committee, or of the Board, or an officer of the Company to whom authority
was delegated in accordance with Article 4 shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
     18.16. FOREIGN PARTICIPANTS. In order to facilitate the granting of Awards
to Eligible Participants who are foreign nationals or who are employed outside
of the United States of America, the Committee may provide for such special
terms and conditions, including without limitation substitutes for Awards, as
the Committee may consider necessary or appropriate to accommodate differences
in local law, tax policy or custom. The Committee may approve any supplements
to, or amendments, restatements or alternative versions of this Plan as it may
consider necessary or appropriate for the purposes of this Section 18.16 without
thereby affecting the terms of this Plan as in effect for any other purpose, and
the Secretary or other appropriate officer of the Company may certify any such
documents as having been approved and adopted pursuant to properly delegated
authority; provided, that no such supplements, amendments, restatements or
alternative versions shall include any provisions that are inconsistent with the
spirit of this Plan, as then in effect. Participants subject to the laws of a
foreign jurisdiction may request copies of, or the right to view, any materials
that are required to be provided by the Company pursuant to the laws of such
jurisdiction.
     18.17. NOTICE. Except as otherwise provided in this Plan, all notices or
other communications required or permitted to be given under this Plan to the
Company shall be in writing and shall be deemed to have been duly given if
delivered personally or mailed, postage pre-paid, as follows: (i) if to the
Company, at its principal business address to the attention of the Secretary;
and (ii) if to any Participant, at the last address of the Participant known to
the sender at the time the notice or other communication is sent.
     18.18. INUREMENT OF RIGHTS AND OBLIGATIONS. The rights and obligations
under this Plan and any related documents shall inure to the benefit of, and
shall be binding upon, the Company, its successors and assigns, and the
Participants and their beneficiaries.
     18.19. COSTS AND EXPENSES. Except as otherwise provided herein, the costs
and expenses of administering this Plan shall be borne by the Company, and shall
not be charged to any Award nor to any Participant receiving an Award. Costs and
expenses associated with the redemption or exercise of any Award under this
Plan, including, but not limited to, commissions charged by any agent of the
Company, may be charged to the Participant.

18